IN THE SUPREME COURT OF IOWA
                              No. 19–0360

                       Filed September 13, 2019


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

CURTIS W. DEN BESTE,

      Respondent.



      On review of the report of the Iowa Supreme Court Grievance

Commission.



      In attorney disciplinary action, grievance commission recommends

suspension for multiple violations of ethical rules, including theft from

employer. LICENSE SUSPENDED.



      Tara van Brederode and Amanda K. Robinson, Des Moines, for

complainant.



      Curtis W. Den Beste, Cedar Rapids, pro se.
                                     2

CADY, Chief Justice.

        This case is before us on review from a report and recommendation

of a division of the Iowa Supreme Court Grievance Commission concerning

attorney Curtis W. Den Beste.     The report found Den Beste committed

ethical violations and recommended a four-month suspension of his

license to practice law.    We find Den Beste violated the Iowa Rules of

Professional Conduct by engaging in criminal conduct involving theft from

his employer. We suspend his license to practice law in Iowa indefinitely

with no possibility of reinstatement for four months.

        I. Background Facts and Proceedings.

        Curtis Den Beste is an Iowa attorney. He received his license to

practice law in 2000. In 2007, Den Beste received an offer from Steve

Howes to practice at the Howes Law Firm, P.C. (Howes) in Linn County,

Iowa.    The misconduct giving rise to this proceeding occurred while

Den Beste worked at Howes.

        Den Beste entered into a fee agreement with Howes requiring him to

deposit all earned client fees into a trust account or the general law firm

account. Pursuant to the agreement Den Beste was then paid fifty percent

of the fees he earned, and Howes retained the remainder to cover overhead

and other expenses.        Beginning in 2015, Den Beste accepted cash

payments from some clients and kept the proceeds for himself rather than

deposit them as required by the fee agreement.

        Den Beste’s pattern of misconduct was discovered in March 2017.

He had instructed the firm’s accounting manager to “write off” a number

of accounts he dishonestly deemed “uncollectable.” When the manager

called the clients in an attempt to collect payment, some informed her that

they had already paid Den Beste directly. Steve Howes confronted him at

a meeting shortly after the discovery. Den Beste admitted to the theft and
                                    3

was terminated.       He agreed to self-report his misconduct to the

disciplinary board and to provide an accounting of the diverted funds as

well as a repayment plan. The accounting revealed he retained a total of

$18,200.   Accounting for the fifty-percent split, and other tax and

reimbursement considerations, respondent wrongfully deprived Howes of

$9200. A Client Security Commission auditor investigated the issue and

found no evidence to conclude Den Beste’s accounting was inaccurate. He

also noted respondent was cooperative and provided him with all

requested information.     However, he also explained Howes’s record

keeping did not provide a “way to verify that the amount reported by

Den Beste as stolen is accurate.”

      II. Board Complaint and Commission Recommendations.

      After Den Beste reported his conduct to the Iowa Supreme Court

Attorney Disciplinary Board, the Board filed a complaint alleging

Den Beste violated Iowa Rules of Professional Conduct 32:8.4(b) and (c).

Den Beste and the Board filed a joint stipulation of facts containing a

recitation of events, a discussion of the rule violations and sanctions,

accompanying exhibits, and a waiver of hearing. Following a hearing, the

commission found Den Beste violated rules 32:8.4(b) and (c), identifying

his   pattern    of   misconduct    involving   “extensive   or   serious

misrepresentations” as an aggravating factor. It also noted Den Beste’s

conduct constitutes theft in violation of Iowa Code section 714.2(2),

although he was not charged criminally.

      The commission recognized a number of mitigating circumstances

in its report.    These factors include Den Beste’s self-reporting of

wrongdoing, his cooperation with the Board, his voluntary plan to

reimburse Howes, and the absence of a prior disciplinary record. There is

no indication his indiscretions caused any financial harm to his clients.
                                      4

Importantly, Steve Howes submitted a letter stating he was the only person

financially harmed by the theft.      He gave positive remarks regarding

Den Beste’s professional abilities and character and asked for sanctions

short of revocation. The letter also mentioned Den Beste’s mentorship of

young lawyers, his competency in legal matters, and his personal

contributions to the firm.

      In recommending a sanction, the commission observed instances in

prior disciplinary cases in which an attorney’s theft from a law firm

involved additional serious wrongdoing. These cases typically resulted in

license revocation.     By contrast, cases absent of these egregious

aggravating factors resulted in more lenient sanctions.          Finding no

aggravating factors warranting revocation in this case, the commission

recommended a four-month license suspension as the appropriate

sanction.

      III. Scope of Review.

      Our review of attorney disciplinary proceedings is de novo. Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Dolezal, 796 N.W.2d 910, 913 (Iowa

2011).   Although we give respectful consideration to the findings and

recommendations by the commission, we are not bound by them. Id. The

Board must prove the misconduct by a convincing preponderance of the

evidence. Id.

      IV. Violations.

      A. Rule 32:8.4(b). Rule 32:8.4(b) states that “[i]t is professional

misconduct for a lawyer to . . . commit a criminal act that reflects adversely

on the lawyer’s honesty, trustworthiness, or fitness as a lawyer in other

respects.” Iowa R. Prof’l Conduct 32:8.4(b). The parties stipulated that

the factual basis for this rule violation is Den Beste’s own admission that

“he took approximately $9,200.00 in fees that rightly belonged to his
                                      5

employer law firm for his personal use, which is conduct that constitutes

theft.”    We have stated that “[a] lawyer who commits a theft of funds

engages in conduct involving moral turpitude, dishonesty, and conduct

that adversely reflects on the lawyer’s fitness to practice law.”       Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Stowe, 830 N.W.2d 737, 741 (Iowa

2013). Iowa Code section 714.1(2) defines theft as the misappropriation

of another’s property in a manner inconsistent with the owner’s right in

the property or appropriation of such property for personal use. Iowa Code

§ 714.1(2) (2017).

          Den Beste committed theft by retaining funds in a manner

inconsistent with Howes’s right to payment for his own benefit. See In re

Disciplinary Proceeding Against Placide, 414 P.3d 1124, 1126, 1136 (Wash.

2018) (concluding attorney committed theft based on conduct similar to

the conduct in this case under a statute similar to Iowa’s theft statute).

Despite his acquiescence to the fee agreement, he failed to deposit client

fees into the firm’s general account. His failure to do so prevented Howes

from receiving its share of the funds. We find Den Beste’s theft is conduct

that reflects adversely on his fitness to practice law in violation of Iowa

Rule of Professional Conduct 32:8.4(b).

          B. Rule 32:8.4(c) Violation.    Rule 32:8.4(c) states that “[i]t is

professional misconduct for a lawyer to . . . engage in conduct involving

dishonesty, fraud, deceit, or misrepresentation.” Iowa R. Prof’l Conduct

32:8.4(c).     The stipulation frames the bases for this rule violation as

respondent’s inherently dishonest act of stealing funds belonging to

Howes. Additionally, it identified Den Beste’s untruthful statements to the

firm’s accounting manager regarding the status of client payments as

dishonest behavior.
                                      6

       Our analysis of attorney conduct violating rule 32:8.4(c) is not

limited to criminal acts.     We may consider any conduct “involving

dishonesty, fraud, deceit, or misrepresentation.” Id. In Iowa Supreme

Court Attorney Disciplinary Board v. Henrichsen, this court discussed rule

32:8.4(c) in light of a similar factual scenario. 825 N.W.2d 525, 527 (Iowa

2013). Henrichsen involved an attorney who retained $10,000 in client

fees over an extended period of time in violation of his firm’s fee agreement.

Id.   Henrichsen’s conduct was discovered after the firm’s bookkeeper

noticed an absence of payment from a particular client.          Id.   In our

discussion of rule 32:8.4(c), we explained the rule “is virtually identical to

its predecessor, DR 1–102(A)(4). We held on numerous occasions that a

lawyer violated DR 1–102(A)(4) by depositing receivables intended for the

firm into a personal bank account.” Id. at 527–28 (citation omitted). We

found no reason to interpret the current rule differently from its

predecessor and concluded Henrichsen violated Iowa Rule of Professional

Conduct 32:8.4(c). Id. at 528. We imposed a suspension for a period of

three months. Id. at 530.

       Den Beste’s conduct is nearly identical to Henrichsen’s.          Like

Henrichsen, he violated the firm’s fee agreement for an extended period of

time, approximately two years. In the process, he deprived the firm of a

substantial amount of revenue. Den Beste also knowingly misrepresented

the status of the accounts to the accounting manager in order to conceal

his wrongdoing. We find respondent’s theft and misleading statements

constitute conduct in violation of rule 32:8.4(c).

       V. Sanction.

       In Henrichsen, we reviewed the line of cases involving the conversion

of law firm fees that resulted in revocation and those that resulted in

sanctions less than revocation. Id. at 528–30. This review revealed that
                                     7

the cases resulting in revocation largely involved substantial fee

conversion often accompanied by other serious conduct such as

conversion of client funds, felony convictions, or involvement in other

crimes. Id. at 528–29; see also Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Irwin, 679 N.W.2d 641, 642–44 (Iowa 2004) (revoking license of

attorney who converted nearly $99,000 in fees owed to his firm); Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Schatz, 595 N.W.2d 794, 795–

96 (Iowa 1999) (revoking license of attorney who converted over $140,000

in legal fees resulting in convictions of felony offenses involving theft and

deceit); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Carr, 588 N.W.2d
127, 129–30 (Iowa 1999) (revoking license for conduct that involved fraud

to both client and firm).     On the other hand, a sanction less than

revocation has been imposed when the amounts involved were relatively

small and there was no prior record of discipline. See Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Isaacson, 750 N.W.2d 104, 110 (Iowa 2008)

(imposing a six-month suspension for attorney who converted fees and

failed to respond to partnership’s request for missing funds, failed to

deposit client funds in a trust account, failed to deliver funds to a client,

and failed to maintain proper records); Iowa Supreme Ct. Bd. of Prof’l Ethics

& Conduct v. Huisinga, 642 N.W.2d 283, 285, 288 (Iowa 2002) (imposing

public reprimand involving fees of $3180); Comm. on Prof’l Ethics &

Conduct v. McClintock, 442 N.W.2d 607, 608 (Iowa 1989) (imposing a

public reprimand of attorney who retained nearly $7000 in fees).

      When we match the conduct of Den Beste in this case with our prior

cases, it clearly most resembles the actions of the attorney in Henrichsen,

in which we imposed a three-month suspension.              While Den Beste

originally tried to hide his conduct by instructing the accounting manager

to designate the affected client accounts as uncollectible, this aggravated
                                     8

conduct was not as severe as that in Issacson. In Isaacson, the attorney

stone-walled the partners’ requests for missing funds and also engaged in

a variety of other unethical conduct, resulting in a six-month suspension.
750 N.W.2d at 108, 110. As a result, we conclude the sanctions in this

case should be less than six months but more than three months.

      Yet, the Board asks us to step back and reconsider the trajectory of

our precedents. In particular, the Board directs our attention to Florida

Bar v. Arcia, 848 So. 2d 296 (Fla. 2003) (per curiam). In Arcia, the Florida

Supreme Court considered the distinction in its disciplinary caselaw

between theft of funds of clients and theft of funds from someone other

than a client. Id. at 299–300. In two prior cases, the Florida Supreme

Court imposed a one-year suspension in cases involving theft of law firm

funds by a lawyer. Id. at 299 (first citing Fla. Bar v. Ward, 599 So. 2d 650

(Fla. 1992); then citing Fla. Bar v. Farver, 506 So. 2d 1031 (Fla. 1987)).

The Arcia court noted that “[w]hile theft of client funds rends the

fundamental bond between a lawyer and the client, theft of firm funds

breaches the trust that law firms must place in their attorneys as

professionals to act as representatives of the firm.” Id. at 300.

      The Arcia court observed, however, that Florida disciplinary

authorities board did not cross-appeal the sanction of a referee and that,

as a result, it would defer to the referee’s finding of a three-year

suspension. Id. The Arcia court made clear, however, that “future cases

involving theft of firm funds will carry a presumption of disbarment.” Id.

      It is certainly true that, in many cases, fee disputes between a lawyer

and his or her current or former law firm might simply be contract disputes

and nothing more. For example, a lawyer with a good-faith claim to fees

should not be sanctioned merely for exercising or asserting such a claim.

But not all fee disputes between a lawyer and a law firm are garden variety
                                      9

contract disputes. Some involve outright and undisputed theft. In such

cases, the imposition of discipline is clearly appropriate.

       The question then arises whether theft from a client is more serious

than theft from a law firm or other third party. In our prior cases, the

difference has often been dramatic. Theft of any amount by a lawyer from

a client ordinarily results in revocation.        Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Parrish, 925 N.W.2d 163, 170–71 (Iowa 2019); Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Guthrie, 901 N.W.2d 493, 500–01

(Iowa 2017). But theft of funds from a law firm can result in much lesser

sanctions. Henrichsen, 825 N.W.2d at 529–30.

       There are, perhaps, some reasons for the distinction between client

theft and law firm theft.   For instance, many clients have little power

against a lawyer in whom the client places trust. A lawyer who steals from

a client is preying on those often in an extremely vulnerable position who

have placed trust in the lawyer and advanced funds to the lawyer to protect

their interests. The relationship between a law firm and a lawyer ordinarily

will have less of a power imbalance.      The firm is in a better position,

perhaps, than a client to monitor the proper handling of fees.

       Yet, a lawyer who acts dishonestly toward an employer raises

serious questions of whether the lawyer has the necessary integrity to

practice law. ABA Standard 5.11(a) states that disbarment is appropriate

when a lawyer engaged in “serious criminal conduct, a necessary element

of which includes . . . theft.”     ABA Standards for Imposing Lawyer

Sanctions § 5.11 (1992).

       Likewise, we have recognized “an obligation to protect the public and

the courts from theft and deceit.” See Comm. on Prof’l Ethics & Conduct v.

Shifley, 390 N.W.2d 133, 135 (Iowa 1986); see also Schatz, 595 N.W.2d at

796.
                                      10
      This obligation is no less important when the theft and deceit
      does not directly involve client funds. The same lack of trust
      is implicated, whether the funds are those of a client or
      another lawyer. Likewise, the need to maintain the reputation
      of the bar as a whole is the same, as is the need to deter other
      lawyers from engaging in similar conduct. Trust is not
      reserved for clients, but lies at the very heart of the profession.

Schatz, 595 N.W.2d at 796.

      In this light, we think the time has come to ratchet up the

disciplinary sanctions for nonclient theft. That said, this case may not be

the appropriate case to do so. In particular, given our caselaw, Den Beste

was not on notice that he faced a possible revocation when he entered into

the stipulation in this case. Cf. Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Cepican, 861 N.W.2d 841, 845 (Iowa 2015) (finding the attorney did not

waive his right to contest a complaint of theft-based misconduct by failing

to respond because he did not receive adequate notice of the allegation of

theft). Thus, we rely on our precedent and impose a sanction in this case

consistent with our prior cases. At the same time, we use this case as a

vehicle to put the bar on notice that an attorney who steals from a law firm

without a colorable claim may well incur stiffer disciplinary sanctions than

have been imposed in our past cases.

      VI. Disposition.

      Upon full consideration of this matter, we order that the license of

Curtis W. Den Beste to practice law in Iowa be suspended indefinitely with

no possibility of reinstatement for a period not less than four months,

effective with the filing of this opinion. This suspension applies to all facets

of the practice of law. Iowa Ct. R. 34.23(3). Den Beste must comply with

Iowa Court Rule 34.24, including timely notifying his clients of his

suspension.     Upon application for reinstatement, Den Beste must

establish conformity with the requirements of Iowa Court Rule 34.25.

Costs are assessed to respondent pursuant to Iowa Court Rule 36.24.
                                 11

      LICENSE SUSPENDED.

      All justices concur except Wiggins, J., who concurs in part and

dissents in part.
                                    12

          #19–0630, Iowa Supreme Ct. Att’y Disciplinary Bd. v. Den Beste

WIGGINS, Justice (concurring in part and dissenting in part).

      I agree with the majority that Curtis Den Beste’s conduct violated

the Iowa Rules of Professional Conduct.       However, I disagree on the

appropriate sanction.

      On multiple occasions, Den Beste knowingly embezzled money from

his law firm and then attempted to conceal what he had done. He had no

colorable claim to nor was there any fee dispute regarding that money.

“[I]t is almost axiomatic that the licenses of lawyers who convert funds

entrusted to them should be revoked.”      Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Irwin, 679 N.W.2d 641, 644 (Iowa 2004). Accordingly,

I would revoke Den Beste’s license to practice law.
      In its complaint filed against Den Beste, the Board gave him the

following notices under Iowa Court Rule 36.8:

             1. If the Supreme Court finds that Respondent’s
      violation of any of the aforementioned disciplinary rules cited
      in this Petition amounts to conversion, the Court could revoke
      Respondent’s law license.

             2. If the evidence establishes that funds are missing
      from Respondent’s client trust account, the burden shifts to
      Respondent to come forward with evidence to establish a
      colorable future claim to those funds to avoid revocation of his
      law license.

See Iowa Ct. R. 36.8(1)–(2). In spite of these notices, Den Beste entered

into a joint factual stipulation, which the commission accepted.         That

stipulation of facts is binding on us and the parties. Id. r. 36.16(2); Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Gailey, 790 N.W.2d 801, 803 (Iowa

2010).

      The stipulation provides that Den Beste and his firm had an

agreement that required Den Beste to deposit all fees he collected into

either a trust account or the law firm’s general account. Then he would
                                     13

be paid 50% of the fees earned as a result of his work, and the other 50%

would be retained by the law firm.

      On several occasions throughout his ten-year tenure with the firm,

clients delivered cash fee payments to Den Beste personally. Den Beste

kept those cash fee payments for himself and did not deposit the funds as

required by his agreement with the firm.

      Den Beste instructed the firm’s account manager to “write off”

several client accounts that he deemed “uncollectable” even though the

clients had paid Den Beste in cash. In an effort to collect some of the

money owed by those uncollectable accounts, the account manager

contacted some of those clients to ask about their nonpayment. Several

of those clients responded that they had paid Den Beste directly.

      The parties stipulated that Den Beste failed to deposit over $18,000

worth of cash payments, which resulted in a loss of approximately $9200

to Den Beste’s firm.   At no point did Den Beste assert—nor could he

assert—a colorable claim to that $9200.      At no point did Den Beste

assert—nor could he assert—that the $9200 was part of a fee dispute

either between a client and the firm or between Den Beste and the firm.

Indeed, when confronted by his employer, Den Beste admitted “that he

had wrongly kept the entirety of various clients’ fee payments for himself,

rather than depositing them with [the] firm and being compensated for

50% of said fee according to his employment agreement.” This admission

by Den Beste clearly establishes this was not a fee dispute between him

and his firm, but rather, that he knowingly took money that clients owed

the firm and converted it for his own use.

      Although he was not criminally charged, Den Beste stipulated that

his embezzlement violated Iowa Code section 714.1(2).        See State v.

Sylvester, 516 N.W.2d 845, 848–49 (Iowa 1994) (en banc) (per curiam)
                                            14

(noting embezzlement violates section 714.1(2)). Likely, his conduct could

also be a violation of section 714.1(1). Section 714.1 provides in pertinent

part,

               A person commits theft when the person does any of the
        following:

              1. Takes possession or control of the property of
        another, or property in the possession of another, with the
        intent to deprive the other thereof.

               2. Misappropriates property which the person has in
        trust, or property of another which the person has in the
        person’s possession or control, whether such possession or
        control is lawful or unlawful, by using or disposing of it in a
        manner which is inconsistent with or a denial of the trust or
        of the owner’s rights in such property, or conceals found
        property, or appropriates such property to the person’s own
        use, when the owner of such property is known to the person.

Iowa Code § 714.1(1)–(2) (2019). 1 At a minimum, Den Beste’s conduct

qualifies as second-degree theft, a class “D” felony.               See id. § 714.2(2)

(providing theft of property exceeding $1000 but not exceeding $10,000 in

value is second-degree theft).

        When an attorney steals funds entrusted to them, we have

repeatedly revoked the attorney’s license to practice law. E.g., Irwin, 679
N.W.2d at 644; Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Schatz,

595 N.W.2d 794, 796 (Iowa 1999); Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Sylvester, 548 N.W.2d 144, 147 (Iowa 1996); Comm. on Prof’l

Ethics & Conduct v. Piazza, 405 N.W.2d 820, 824 (Iowa 1987). This case

should be no different.

        Theft of funds involves dishonesty, and dishonest attorneys have no

place in our profession.          See Irwin, 679 N.W.2d at 644; see also Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Henrichsen, 825 N.W.2d 525, 528


        1Section   714.1(1)–(2) has not changed since Den Beste began working at the firm
in 2007.
                                      15

(Iowa 2013) (“We have [revoked the licenses of attorneys who stole from

their law firms] on the belief that honesty is paramount in the legal

profession.”); Comm. on Prof’l Ethics & Conduct v. Hanson, 244 N.W.2d
822, 824 (Iowa 1976) (en banc) (“We do not think a lawyer who[, among

other things,] . . . converted partnership funds possesses the qualities of

good character essential in a member of the Iowa bar.”).          We have an

obligation to protect the public from theft and deceit. Schatz, 595 N.W.2d

at 796. “This obligation is no less important when the theft and deceit

does not directly involve client funds. The same lack of trust is implicated,

whether the funds are those of a client or another lawyer” or a third party.

Id.; see Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Bell, 650 N.W.2d
648, 650, 655 (Iowa 2002) (revoking license when attorney, who was the

treasurer of the Iowa Intellectual Property Law Association, withdrew

money from the association’s account for his own use); Piazza, 405 N.W.2d

at 824 (“Respondent Piazza has violated the trust we reposed in him by[,

inter   alia,]   misappropriating   funds   of   his   clients   and   his   law

partners . . . .”).

        Moreover, attorneys who misappropriate funds from their law firms

breach their fiduciary duties either as employees of the firms, see

Restatement (Third) of Agency § 8.05(1), at 314 (Am. Law Inst. 2006) (“An

agent has a duty . . . not to use property of the principal for the agent’s

own purposes or those of a third party . . . .”); Restatement of Employment

Law § 8.01(b)(3), at 395 (Am. Law Inst. 2015) (“Employees breach their

duty of loyalty to the employer by . . . misappropriating the employer’s

property, whether tangible or intangible, or otherwise engaging in self-

dealing through the use of the employee’s position with the employer.”), as

partners or members if the firm is a partnership or limited liability

company, see Iowa Code § 486A.404(1)–(4) (defining partners’ duties of
                                        16

loyalty and care and obligation of good faith and fair dealing to the

partnership and other partners); id. § 489.409(1)–(4) (providing members’

duties of care, loyalty, good faith, and fair dealing in a member-managed

company); 5 Matthew G. Doré, Iowa Practice Series™: Business

Organizations §§ 6:9, 6:10, 6:11, 13:31, at 121, 122, 123, 125–26, 396–

403 (2018–2019 ed.) [hereinafter Doré]; see also Comm. on Prof’l Ethics &

Conduct v. McClintock, 442 N.W.2d 607, 607–08 (Iowa 1989) (“Most law

partnerships are founded upon a total trust and confidence among the

partners.       A breach of this exceedingly close relationship merits

disciplinary action.”), or as directors or majority shareholders if the firm is

incorporated, see Iowa Code § 490.830(1) (imposing duties of good faith

and      reasonable   actions   on   each     director    of   a   corporation);     id.

§ 490.831(1)(b)(5) (indicating a director cannot receive a financial benefit

from the corporation that the director was not entitled to); 6 Doré § 28:10,

at    125–27     (collecting    cases      holding    a    corporation        director’s

misappropriation of corporate property breaches the director’s duty of

loyalty); see also id. § 31:10, at 263–67, 269 (suggesting majority

shareholders in closely held corporations have duties of loyalty and care

that are analogous to those of corporate directors).

         Plain and simple, Den Beste admitted to stealing someone else’s

money several times. The state would almost surely charge a nonlawyer

who embezzled over $9000 from his or her employer with theft, but this

attorney, who stipulated that he embezzled over $9000 from his employer,

avoids criminal punishment and this court gives him merely an

insignificant disciplinary sanction. See, e.g., Iowa Falls Woman Pleads

Guilty     to    Embezzlement,       Des     Moines       Reg.     (Apr. 2,      2015),

https://www.desmoinesregister.com/story/news/crime-and-courts/

2015/04/02/iowa-falls-teresa-kobriger-bank-embezzlement/70817348/
                                     17

[https://perma.cc/Z23B-KCL9] (reporting a woman pled guilty to federal

embezzlement charges after she took cash from the teller drawers and

vault of the bank where she worked and fraudulently altered bank records

to cover up her theft); Storm Lake Librarian, Art Teacher Charged with

Stealing $2,130 from Catholic School Fundraisers, Sioux City J. (Aug. 9,

2019), https://siouxcityjournal.com/news/local/crime-and-courts/storm-

lake-librarian-art-teacher-charged-with-stealing-from-catholic/article_

9e8c5464-2026-5e66-a449-c9d7f3c81d70.html          [https://perma.cc/P3D8-

RHKW] (reporting a school librarian and teacher was charged with felony

theft after stealing over $2000 in proceeds from two school fundraising

events); see also Daniel P. Finney & Anna Spoerre, Police: Des Moines

Accountant Stole More Than $200,000 from Open Bible Churches over a

Decade,    Des     Moines     Reg.    (May 13,      2019),   https://www

.desmoinesregister.com/story/news/crime-and-courts/2019/05/13/police

-des-moines-woman-stole-thousands-open-bible-churches/1195935001/

[https://perma.cc/Z59K-Y9Z7]      (reporting   a    woman,    who   wrote

unauthorized checks to herself while an accountant at the Churches’

denominational headquarters, was charged with first- and second-degree

theft); Danielle Gehr, Woman Accused of Pocketing Charity Funds Raised

to Help with LeClaire Family’s Medical Expenses, Des Moines Reg.

(Aug. 14, 2019), https://www.desmoinesregister.com/story/news/crime-

and-courts/2019/08/14/woman-steals-charity-fundraiser-help-leclaire-

familys-medical-expenses/2013658001/ [https://perma.cc/32QL-645C]

(reporting a woman, who organized the vendor fair portion of a fundraiser,

was charged with third-degree theft after she kept $972 in vendor funds);

Charly Haley, Former D.M. Cop Accused of Embezzlement, Des Moines Reg.

(Oct. 8, 2015), https://www.desmoinesregister.com/story/news/crime-

and-courts/2015/10/08/former-des-moines-police-officer-accused-
                                    18

stealing-more-than-20000/73617046/         [https://perma.cc/KTQ3-VF7K]

(reporting a former Des Moines police officer was charged with theft for

embezzling over $20,000 from the police gym while serving as the gym’s

treasurer); Anna Spoerre, Des Moines Man Pleads Guilty to Stealing

Thousands from United Way, Iowa Union over Nearly a Decade, Des Moines

Reg.      (Apr. 16,      2019),       https://www.desmoinesregister.com

/story/news/crime-and-courts/2019/04/16/international-association-

heat-frost-insulators-allied-workers-united-way-central-iowa-embezzlement

/3482321002/ [https://perma.cc/472X-GPFV] (reporting a man, who, as

the business manager for his local union, received over $35,000 worth of

checks from the United Way that were to fund training for the union and

cashed those checks for personal use, pled guilty to federal embezzlement

charges); cf. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Green, 888 N.W.2d
398, 401–02, 405 (Iowa 2016) (revoking license after attorney violated rule

32:8.4(c) (engaging in conduct involving dishonesty, fraud, deceit, or

misrepresentation) by agreeing to create a management company with two

others (wherein the company would receive $27,500 per month, he would

make $12,000 per month as CEO, and the remaining amounts would be

evenly split between the two others) but instead creating the management

company with himself and his wife as the sole members and

misappropriating all of the revenue, disbursing little or nothing to the two

others); Austin Cannon, Des Moines Man Accused of Using Money Meant

for Disabled Relative to Buy a New Car, Des Moines Reg. (July 9, 2019),

https://www.desmoinesregister.com/story/news/2019/07/09/des-moines-

man-accused-spending-money-meant-disabled-relative-new-

car/1683417001/ [https://perma.cc/JD58-ME8H] (reporting a man was

charged with first-degree theft for taking over $40,000 in Social Security

funds from a disabled relative’s account and not using it for the relative’s
                                     19

benefit even though he had been told that he could not use the money for

himself); Ian Richardson, Police: Des Moines Woman Stole Nearly $5,600

from   Woman    with   Dementia,     Des    Moines   Reg.    (July 22,    2019),

https://www.desmoinesregister.com/story/news/crime-and-courts/2019

/07/22/des-moines-crime-woman-stole-nearly-5000-dollars-woman-dem

entia/1794616001/ [https://perma.cc/F4U4-KCZW] (reporting a woman,

who had power of attorney for another woman with dementia, was charged

with second-degree theft after taking money from the victim’s account and

not using it for the victim); Lee Rood, Deadbeat Contractors Are Iowa’s No.

1 Fraud Complaint.     Legislators Are Being Asked to Make Them Pay,

Des Moines      Reg.     (Oct. 15,        2018),     https://www.desmoines

register.com/story/news/investigations/readers-watchdog/2018/10/15

/iowa-legislators-fraud-complaint-bad-contractors-des-moines-

construction-remodeling-home-building/1592835002/ [https://perma.cc

/5NHR-KAQ6]      (discussing   a   Des Moines      general   contractor     who

repeatedly took customers’ money and then walked away from jobs before

completion and noting difficulties with holding such contractors

accountable because the Iowa appellate courts have held that customers

give construction down payments outright and the payments are not held

in trust); Lee Rood, Des Moines Contractor Accused of Ripping Off Several

Customers Across the Metro Convicted of Theft, Des Moines Reg. (July 18,

2019), https://www.desmoinesregister .com/story/news/2019/07/18/des-

moides-moines-contractor-convicted-of-theftnes-contractor-convicted-

theft/1767712001/      [https://perma.cc/E9S3-HLSH]           (reporting     the

contractor in the previous article was convicted of felony theft for writing

bad checks to buy materials but not reporting that the contractor is being

held accountable for taking money for jobs but then walking away from

those jobs).
                                    20

      The stipulation in this case is devoid of any mention as to why the

state did not charge Den Beste with a crime. I have to ask myself, was

Den Beste not charged with a crime because he was a lawyer? I wonder if

he were convicted of a felony, would the court revoke his license. See Iowa

Code § 602.10122(1) (“The following are sufficient causes for revocation or

suspension: 1. When the attorney has been convicted of a felony.”). It is

not our job to protect lawyers by handing down lenient sanctions. Our job

is to protect the public from lawyers who steal.

      I have consistently taken the position that an attorney who steals

money should be disbarred. See, e.g., Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Parrish, 925 N.W.2d 163, 183 (Iowa 2019) (Wiggins, J., dissenting);

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Noel, 923 N.W.2d 575, 591 (Iowa

2019) (Wiggins, J., dissenting); Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Springer, 904 N.W.2d 589, 598 (Iowa 2017) (Wiggins, J., dissenting); Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Ryan, 863 N.W.2d 20, 33–34 (Iowa

2015) (Wiggins, J., dissenting); Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Powell, 830 N.W.2d 355, 360–64 (Iowa 2013) (Wiggins, J., dissenting);

Henrichsen, 825 N.W.2d at 530–31 (Wiggins, J., dissenting); Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Bieber, 824 N.W.2d 514, 530–34 (Iowa 2012)

(Wiggins, J., dissenting); Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Wheeler, 824 N.W.2d 505, 513 (Iowa 2012) (Wiggins, J., dissenting).

      I have also taken the position that the court should apply the

objective criteria of the ABA’s Standards for Imposing Lawyer Sanctions

(1992). See, e.g., Iowa Supreme Ct. Att’y Disciplinary Bd. v. Pederson, 887
N.W.2d 387, 395 (Iowa 2016) (Wiggins, J., concurring in part and

dissenting in part); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Arzberger,

887 N.W.2d 353, 369 (Iowa 2016) (Wiggins, J., concurring in part and

dissenting in part); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Morse, 887
                                      21
N.W.2d 131, 150 (Iowa 2016) (Wiggins, J., concurring in part and

dissenting in part). It is nice to see that some members of the court are

finally moving in this direction.

      The Board gave Den Beste notice we could revoke his license if he

converted funds. In spite of that notice, Den Beste stipulated that he

committed theft.     We have an obligation to protect the public from

Den Beste’s egregiously unethical conduct.        The public deserves and

demands more than apathy from us. Even the Washington Supreme Court

case cited by the majority to establish Den Beste committed a theft revoked

that attorney’s license. See In re Disciplinary Proceeding Against Placide,

414 P.3d 1124, 1126–27, 1134–36, 1143 (Wash. 2018) (concluding

revocation is the proper sanction for an attorney who committed theft

based on conduct similar to the conduct in this case under a statute

similar to Iowa’s theft statute). Compare Iowa Code § 714.1(1)–(2) (defining

theft), with Wash. Rev. Code Ann. § 9A.56.020(1) (West, Westlaw through

all currently effective legislation from the 2019 Reg. Sess.) (defining theft).

Thus, I would not hesitate to revoke Den Beste’s license to practice law.

      Revocation may not be forever.          See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Reilly, 884 N.W.2d 761, 772 (Iowa 2016) (per curiam)

(provisionally granting an attorney’s application for reinstatement of his

license to practice law in Iowa after a revocation). A revocation would allow

him the opportunity to reapply for his license after at least five years under

our recently amended Iowa Court Rule 34.25(7)–(9).               By revoking

Den Beste’s license, we would provide the proper protection to the public.